Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/06/2020.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: M. Sato et al. [NPL] disclose transforming layout into a stick diagram (see the entire document); H.-Y. Su et al. [NPL] disclose space graph (see, for example, Abstract, I. 3), III.A. FIG. 6); Teig et al. [‘409] disclose generating topological routes using perturbations (see, for example, Abstract, FIGS. 6-7, column 11, line 1- column 13, line 8).
However, the prior art does not disclose, teach, or render obvious, as per claim 1, a method comprising: obtaining an electronic representation of a design of an integrated circuit to be manufactured on a semiconductor die, the design of the integrated circuit including layers, the electronic representation including initial polygons in a target layer of the layers; generating polygon topological skeletons of the initial polygons of the target layer; generating a space topological skeleton in a space between the polygon topological skeletons; generating a connected network comprising network edges, each network edge being connected between a respective polygon topological skeleton and the space topological skeleton; and performing, by one or more processors, a transformation of the polygon topological skeletons based on the network edges of the connected network, a spacing specification for a spacing between polygons, and respective specified widths associated with the initial polygons by perturbing the polygon topological skeletons; as per claim 8, a system comprising: a memory storing instructions; and one or more processors, coupled with the memory and configured to execute the instructions, wherein the instructions, when executed by the one or more processors, cause the one or more processors to: generate polygon topological skeletons based on initial polygons of a target layer in an electronic representation of a design of an integrated circuit to be manufactured on a semiconductor die, the design of the integrated circuit including layers that include the target layer, the polygon topological skeletons including polygon topological skeleton (PTS) nodes connected by PTS edges; generate a space topological skeleton based on a space region between the polygon topological skeletons, the space topological skeleton including space topological skeleton (STS) nodes connected by STS edges; generate a connected-node network including network edges, each network edge being connected to a respective one PTS node and a respective one perform a minimization function on a cost function, performing the minimization function being configured to perturb the PTS nodes until an end condition of the minimization function is reached, the cost function being based on the network edges, a spacing specification for a spacing between polygons, and respective specified widths associated with the PTS nodes connected to the network edges; and as per claim 15, a non-transitory computer readable medium comprising stored instructions, which when executed by one or more processors, cause the one or more processors to: generate polygon topological skeletons based on initial polygons of a target layer in an electronic representation of a design of an integrated circuit, the design of the integrated circuit including layers that include the target layer, the polygon topological skeletons including polygon topological skeleton (PTS) nodes; generate a space topological skeleton between the polygon topological skeletons, the space topological skeleton including space topological skeleton (STS) nodes; generate a connected-node network including network edges, each network edge being connected to a respective one PTS node and a respective one STS node; and perform a minimization function on a cost function configured to perturb the PTS nodes until an end condition of the minimization function is obtained, the cost function including a sum of overlap of a respective polygon distance and a space distance projected onto each network edge, the respective polygon distance being based on a specified width associated with the PTS node to which the respective network edge is connected and projected onto the respective network edge from the PTS node to which the respective network edge is connected, the space distance being based on a spacing specification and projected onto the respective network edge from the STS node to which the respective network edge is connected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851